DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7,9-10, 13, 15-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0091084 A1) (“Lee”), in view of Yilmaz et al. (US 8,592,895 B2) (“Yilmaz”).

    PNG
    media_image1.png
    630
    480
    media_image1.png
    Greyscale

Regarding claims 1, and 15, Lee teaches at least in figures 1A-1B and 7A-B, and Examiner’s annotated figure 1 above:
a semiconductor layer (6) including a main surface (figure 7A shows that 6 has a main surface); 
a plurality of trenches (12) formed in the main surface (figure 7B) at intervals from each other (figure 7B) and including a plurality of first trench portions (top part of 12s) and a plurality of second trench portions (bottom part of 12s), respectively, 
each of the first trench portions (top part of 12s) having a first width (A) and formed in the main surface (top of 6), and 
each of the second trench portions (bottom part of 12s) having a second width (B) smaller than the first width (A) and formed in a bottom wall of each of the first trench portions (bottom part of 12s); 
an insulating layer (18) formed in an inner wall of each of the second trench portions (bottom part of 12); 
a first electrode (21) buried in each of the second trench portions (bottom part of 12s) with the insulating layer (18) interposed between the first electrode (21) and each of the second trench portions (bottom of 12s);
 an insulator (24/36/42b) buried in each of the first trench portions (top part of 12s) so as to cover the first electrode (21);
a body region of the first conductivity type (33a-b; ¶ 0076, where 33a-b are p-type; The “body region” includes 33a-b, 66a-b, and 69) formed on a drift region (15d), at a region being the plurality of trenches in a surface layer of the main surface of the semiconductor layer (looking at figure 1B one can see that 33a-b are so formed); 
a contact hole (region where 72 and 66a-b are where region A1 is located; collectively “Z”) formed at a region between each pair of adjacent first trench portions among the plurality of first trench portions in the semiconductor layer (72 in region A1 is so formed),
the contact hole (Z) formed by dry etching on the surface layer of the main surface of the semiconductor layer (this is a product-by-process limitation; see MPEP 2113, Z is formed on the main surface of the semiconductor layer) such that an entirety of a bottom wall of the contact hole is in contact with the body region (this is shown in Applicant’s figure 2Q. However, this limitation is also considered to be a product-by-process limitation and/or an intermediate product. This because while Applicant may form the contact hole such that it conforms to the above limitation in the final product the contact formed in the hole does not directly contact the body region. Rather Applicant forms element 52, a p+ contact region, in the contact hole before forming the contact 52. Looking at Lee we see that element 66a-b are equivalent to Applicant’s element 52. Thus, while the prior art may teach a different method, e.g. process, of forming the device the prior art teaches the same final structure. Thus, this product implied by this process limitation is taught by Lee; Examiner notes that an argument could be made that Lee does not teach the contact hole is formed such that an entirety of the bottom wall of the contact hole is in contact with the body region. In this event Applicant would cite to Yilmax figure 5B. Where the contact hole element 168 bottom wall is in contact with the body region 180. The difference between Lee and Yilmaz is that Lee includes a Schottky contact 57b. Under MPEP 2144.04(II) one of ordinary skill in the art could remove, or omit, an element if the function of the element is not desired. Here, one of ordinary skill in the art could remove the Schottky contact of Lee to form the body contact of Yilmaz. One of ordinary skill in the art would want to do this is they do not want a rectifying contact, and would rather gain the benefits of an ohmic contact. Lee ¶ 0047. The choice between using Schottky or ohmic contacts is well-known in the art, and the pros and cons of choosing either contact have been routinely weighed by those of ordinary skill in the art. Thus, it would be a routine matter for one of ordinary skill in the art to substitute, or remove, the Schottky contact of Lee for the Ohmic contact of Yilmaz.);
a second electrode buried in the contact hole (part of 72 in region A1) such that the second electrode (part of 72 in region A1) is electrically connected to the body region (33a-b, 66a-b, and 69), 
a contact region (66a-b, and 69) of the first conductivity type (¶ 0080, where 66a-b are p-type); 
an impurity region (45a) of a second conductivity type (¶ 0076, where 45a is n-type) formed at a region along the bottom wall of each of the first trench portions in the body region (33a is formed on the bottom wall of the top part of 12s in the region of 33a); 
wherein the body region (33a-b, 66a-b, and 69) is formed to be interposed between an entire bottom portion of the contact region (66a-b, and 69; where 33a-b, 66a-b, and 69 are so interposed) and the drift region (15d),
 wherein the center portion of the body region (center portion of 33a-b, 66a-b, and 69) under the contact region (66a-b, and 69) is partially recessed such that a portion of the drift region (15d) protrudes therein (15 do so protrudes) (Examiner Note: Applicant’s use of the term “region” allows Examiner to dissect the layers, arrange the layers, and otherwise mix the layers together to form regions. This is because the term region can encompass part of an element, a whole element, a combination of the two and other structures, etc. Therefore, the term “region” allows Examiner a degree of freedom under BRI, as the term “region” can broadly, and reasonably be interpreted as Examiner has interpreted it above.) 
wherein in a cross-sectional view, an upper portion of the impurity region (45a) is defined by a first boundary and a second boundary (detailed below), 
the first boundary is in contact (45a is in contact with the contact hole) with the contact hole (Z) , and
the second boundary is in contact with an adjacent first trench (top part of 12) portion among the first trench portions (12s), 
wherein in the cross-sectional view (view shown in figures 1A-1B), the first boundary of the impurity region (45a) is formed to extend along a direction perpendicular to a bottom wall of the contact hole (while the first boundary between Z and 45a is not shown as being perpendicular to the bottom of Z, Applicant has not defined any criticality or unexpected results arising from needing these two boundaries to perpendicular. Further, there is no evidence that the difference in the angle of the boundary has any effect upon the operation or properties of the device. Therefore, angle of the sides of the contact hole Z do not appear to present a patentable distinction between the prior art and the claimed device. Since the Federal Circuit has held “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” MPEP 2144.04(IV)(A). Thus, this limitation does not render the claim patentably distinct from the prior art.), 
wherein in the cross-sectional view (view shown in figures 1A-1B), as the adjacent first trench portion becomes larger in width along the direction perpendicular to the bottom wall of the contact hole (as can be seen in figure 1B, element 33a becomes larges as it descends to the bottom wall of Z), 
the second boundary is formed to be inclined such that the upper portion of the impurity region between the first boundary and the second boundary decreases to be tapered in width (as can be seen in figure 1B element 33a tapers as the boundary between 12 and Z tapers)

wherein the first electrode (21) has an insulation-isolated electrode structure, the first electrode comprising: (detailed below): 
a bottom side electrode (21) buried at a bottom wall side of each of the second trench portions (top part of 12s); and 
an opening side electrode (39) buried at an opening side of each of the second trench portions (top part of 12s) (As Examiner understands it Applicant is attempting to claim elements 25 and 26 in the trench. This is the same as 39 and 21 in the prior art), 

Regarding the limitations,
wherein the insulating layer comprises:
a bottom side insulating layer, interposed between the bottom side electrode and the bottom wall of each of the second trench portions, covering a region of the bottom wall of each of the second trench portions, and having a first thickness; 
an opening side insulating layer, interposed between the opening side electrode and a side wall of each of the second trench portions, covering a region of the side wall of each of the second trench portions, and having a second thickness smaller than the first thickness; and 
an intermediate insulating layer interposed between the bottom side electrode and the opening side electrode, and 
wherein a height of a lower portion of the second electrode is equal to or higher than a height of an upper portion of the opening side electrode in a cross-sectional view.
These limitations are directed to the shape of the bottom side electrode and its relationship to the insulating layers which surround it. This can be seen in Applicant’s figure 2.
The choice of shape is dependent upon several factors. Some of these factors are the depth to width ratio of the trench (i.e. aspect ratio), the process by which the trench is formed, and the process by which it is formed. Further, the shape of the trench has an effect on the on-resistance, gate charge, and other attributes of the device. Yilmaz, col. 1 at lines 34-30. Thus, it would have been obvious to one of ordinary skill in the art to change the shape of the gate in order to vary and optimize these variables. Further, one of ordinary skill in the art would know that the shape of the trench, insulating layer, and gate electrode would all contribute to optimizing these variables as can be seen in the figures of Yilmaz below. Since the optimization of these shapes was known to one of ordinary skill in the art it would have been obvious that the choice of shape of each of the elements would have been an obvious choice is said optimization. As such the limitations above would have been obvious to one of ordinary skill in the art.  
Examiner will now match the claimed shape in reference to Yilmaz as it is an obvious modification to the trench gate of Lee.


    PNG
    media_image2.png
    636
    869
    media_image2.png
    Greyscale

Yilmaz teaches at least in Examiner’s annotated figure 5B below:

    PNG
    media_image3.png
    388
    464
    media_image3.png
    Greyscale

wherein the insulating layer comprises (Lee 18; Yilmaz 176):
a bottom side insulating layer (Z), interposed between the bottom side electrode (Y) and the bottom wall (X) of each of the second trench portions (U/X), covering a region of the bottom wall of each of the second trench portions (Z covers X), and having a first thickness (Z next to X has a first thickness); 
an opening side insulating layer (S), interposed between the opening side electrode (V) and a side wall (U) of each of the second trench portions (U/X), covering a region of the side wall (T) of each of the second trench portions (U/X), and having a second thickness smaller than the first thickness (S using Lee 36 on top of 39 is smaller than the thickness Z (Lee 18) and 
an intermediate insulating layer (W) interposed between the bottom side electrode (Y) and the opening side electrode (V), and 
wherein a height of a lower portion of the second electrode (height of a lower portion of Y) is equal to or higher than a height of an upper portion of the opening side electrode (a height of an upper portion of V) in a cross-sectional view.
Regarding claim 15, 
Claim 15 contains the same subject matter as claim 1. Since the prior art reads on claim 1, the prior art also reads on claim 15
Regarding claims 2, and 16, Lee teaches at least in figures 1A-1B and 78A-B, and Examiner’s annotated figure 1 above:
wherein the contact hole is arranged to be next each of the first trench portions (Figure 1A shows this).
Regarding claim 3, Lee teaches at least in figures 1A-1B and 78A-B, and Examiner’s annotated figure 1 above:
wherein the contact hole (Z) has a width (C) smaller than the first width (A).
Regarding claim 4, Lee does not explicitly teach:
wherein the width of the contact hole (Z/C) is smaller than the second width (B).
However, it would be a matter of routine optimization to have the contact hole smaller than the second width. This is because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here the general conditions disclosed are that the trench has a tapered shape, and the contact hole has a tapered shape. The size of the bottom of both tapered shape depends upon the 1) the type of etchant used (wet or dry), 2) how much insulation one needs to provide to bottom side electrode, 3) the size and shape of the bottom side electrode, 4) how much current one wants to run through the source electrode in the contact hole, and at least 5) how small and/or large one can make each of the elements. Thus, this limitation would have been obvious to one of ordinary skill in the art. For at least one of the reasons above, and/or because the lower portion would need to wider than the contact hole because one needs to add both an insulator and a conductor into it versus just a conductor for the contact hole. 
Regarding claim 5,

    PNG
    media_image4.png
    580
    442
    media_image4.png
    Greyscale

Wherein a distance between the contact hole (Z) and one among the plurality of second trenches portions (a top portion or bottom portion of the 12s), which is adjacent to contact hole (Z) is equal to or smaller than the width of the contact hole (Z) in the cross-section view (E is smaller than C)
Regarding claim 6, Lee teaches at least in figures 1A-1B and 78A-B, and Examiner’s annotated figure 1 above:

    PNG
    media_image5.png
    580
    469
    media_image5.png
    Greyscale

wherein the insulators (24/36/42b) includes an exposed surface exposed from each of the first trench portions (F)
Regarding claim 7, Lee teaches at least in figures 1A-1B and 78A-B, and Examiner’s annotated figure 1 above:
wherein the second electrode (72 in region A1) includes: 
a portion covering insulator (24/36/42b); and 
a portion buried in the contact hole (Z).
Regarding claims 9, and 19, Lee teaches at least in figures 1A-1B and 78A-B, and Examiner’s annotated figure 1 above:
wherein the second electrode (72 in region A1) is electrically connected to the impurity region (6).
Regarding claim 10, and 20, Lee teaches at least in figures 1A-1B and 78A-B, and Examiner’s annotated figure 1 above:
wherein the contact region (66a-b, and 69) has a first conductivity type impurity concentration exceeding a first conductivity type impurity concentration of the body region (¶ 0187, where 66a is formed by adding more doping to 33a to create 66a, therefore, it has a higher impurity concentration than the combination of 33a-b, 66a-b, and 69 on average), 
wherein the second electrode (72 in region A1) is electrically connected to the body region (33a) via the contact region (63a).
Regarding claim 13, 
wherein a reference voltage or a gate voltage is applied to the bottom side electrode, and wherein a gate voltage is applied to the opening side electrode.
This claim is directed to the intended use of the device of claim 11. Under MPEP 2114(II) the manner of operating the device does not differentiate the device claim from the prior art. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masha, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Here, the prior art teaches all of the structural limitations of claim 11. Therefore, the device can be used in the manner described.
Regarding claim 15,
Claim 15 contains the same subject matter as claim 1 and 11 above, and is therefore rejected for the same reasons.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Yilmaz, in view of Sarkar et al., "Enhanced Shielded-gate Trench MOSFETs for High frequency, High-efficiency Computing Power Supply Applications", 2013 Twenty-Eighth Annual IEEE Applied Power Electronics Conference and Exposition (APEC), DOI:10.1109/APEC.2013.6520257 (“Sarkar”).
Regarding claim 14, Lee does not teach:
wherein the first electrode is buried in each of the second trench portions as a single body.
This is because Lee teaches a shielded-gate trench device. 

Sarkar teaches at least in figure 1:

    PNG
    media_image6.png
    351
    619
    media_image6.png
    Greyscale

That a single body, or conventional trench device is an obvious variant of the shielded gate trench device. In fact, Sarkar teaches that the shielded gate trench device of Lee is an improvement over the conventional trench device because it allows for higher doping density in the drift region and provides a “shielding effect” for the gate. Abstract. Based upon this, it would have been obvious for one of ordinary skill in the art to use ordinary skill in the art and determine if the benefits of using the shielded gate device outweigh the extra processing steps and cost in making it over the conventional device. Thus, these designs are obvious variants of each other.


Response to Arguments
Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive. 
As stated in the Examiner Note above, Applicant’s use of the term “region” allows Examiner leeway in grouping different areas and structure of the elements together, under BRI, to meet the claim limitation. This is because the term “region” is a broad term which can be reasonably interpreted to include different areas of the same, different, or combination of elements. In this vain Examiner has grouped together elements to form the body region, and to form the contact region. Thus, Applicant’s amendments do not overcome the art of record, and their arguments are unpersuasive. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822